Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

This Purchase Agreement (this “Agreement”) is made as of March 24, 2011, between
American Apparel, Inc, a Delaware corporation (the “Company”), and Dov Charney,
an individual (the “Purchaser”).

WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, an aggregate of 1,801,802 shares
of the Company’s common stock, par value $.0001 per share (the “Common Stock”
and, such shares, the “Purchased Shares”), at a price of $1.11 per share (the
“Per Share Price”), for aggregate cash consideration of $2,000,000.22;

WHEREAS, the Purchaser and the Company desire to cancel the three promissory
notes issued by two subsidiaries of the Company to the Purchaser listed on Annex
A hereto (collectively, the “Promissory Notes”), in exchange for the issuance of
4,223,194 shares of Common Stock (the “Note Shares” and, together with the
Purchased Shares, the “Shares”) on the terms and conditions set forth herein;
and

WHEREAS, the Shares are being offered, sold and issued to the Purchaser, on the
terms and subject to the conditions set forth herein, without registration under
the Securities Act of 1933, as amended (the “Securities Act”), in reliance on an
exemption from the registration requirements under the Securities Act.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, mutual covenants and agreements set forth herein,
the parties hereto agree as follows:

 

SECTION 1. PURCHASE AND SALE OF THE PURCHASED SHARES; EXCHANGE OF PROMISSORY
NOTES.

1.1 Agreement to Purchase and Sell the Purchased Shares. Subject to the terms
and conditions set forth in this Agreement, at the Closing (as defined below),
the Company shall sell to the Purchaser, and the Purchaser shall purchase from
the Company, the Purchased Shares for an aggregate amount in cash equal to Two
Million United States Dollars and Twenty-Two United States Cents ($2,000,000.22)
(the “Purchase Price” and, the transactions described in this Section 1.1, the
“Sale”).

1.2 Agreement to Exchange Promissory Notes. Subject to the terms and conditions
set forth in this Agreement, (a) at the Closing, (i) the Company and the
Purchaser shall cancel and extinguish the Promissory Notes effective as of the
Closing and, in exchange therefor, (ii) the Company shall issue 2,111,597 shares
of Common Stock (the “Closing Note Shares”) to the Purchaser; and (b) at the
time, if any, that the Issuance Condition (as defined below) is satisfied, the
Company shall promptly issue an additional 2,111,597 shares of Common Stock (the
“Conditional Note Shares”) to the Purchaser as provided in Section 4.2 hereof
(the transactions described in this Section 1.2, the “Exchange” and, together
with the Sale, the “Transactions”).

1.3 Closing. Subject to the satisfaction or waiver of the conditions set forth
in Section 5 hereof, the closing of the Sale and the Exchange (including the
cancellation of the Promissory Notes, and the issuance of the Purchased Shares
and the Closing Note Shares) (the “Closing”), shall occur on March 24, 2011 at
the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 300 South Grand Avenue,
Suite 3400, Los Angeles, California 90071, or such other date or place that the
Company and the Purchaser shall agree in writing (the date of the Closing under
this Agreement is hereinafter referred to as the “Closing Date”).



--------------------------------------------------------------------------------

1.4 Delivery and Payment.

(a) Within five business days after the Closing, the Company shall deliver or
cause to be delivered to the Purchaser a stock certificate or certificates
evidencing the sum of (x) the number of Purchased Shares and (y) the Closing
Note Shares, with the legends required by Section 6.2 hereof, such stock
certificate(s) to be in the denomination(s) and issued in the name(s) specified
to the Company by the Purchaser. Notwithstanding the actual delivery date of the
certificates, the name(s) specified to the Company by the Purchaser shall for
all purposes be the registered beneficial owner(s) of such shares as of the
Closing.

(b) At or prior to the Closing, the Purchaser shall deliver or cause to be
delivered to the Company:

(i) the Purchase Price, by wire transfer of immediately available funds to the
account designated by the Company; and

(ii) the original Promissory Notes, if available, marked as “canceled”.

 

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Purchaser as follows:

2.1 Issuance and Delivery of Shares. The Shares have been duly authorized and,
when issued by the Company in the Sale or the Exchange, as applicable, in
compliance with the provisions of this Agreement, (a) shall be free and clear of
any and all liens, security interests, options, claims, encumbrances or
restrictions (collectively, “Liens”), except for such restrictions on transfer
or ownership as set forth in this Agreement or otherwise imposed by applicable
federal or state securities laws or by the Purchaser, (b) shall have been duly
authorized and validly issued, (c) shall be fully paid and nonassessable and
(d) shall have been issued in compliance with all applicable federal and state
securities laws. The issuance and delivery of the Shares are not subject to any
preemptive or similar rights.

2.2 Authorization; Validity of Agreement; Company Action. The Company has the
requisite corporate power and authority to execute and deliver this Agreement,
to perform its obligations under this Agreement and to consummate the
Transactions. The execution and delivery by the Company of this Agreement and
the consummation by the Company of the Transactions have been duly authorized
by, and this Agreement and each of the Transactions have been validly approved
by, the requisite vote of the Company’s Board of Directors and Audit Committee.
The Company has reserved for issuance, or shall have reserved for issuance prior
to the Closing, the Note Shares. This Agreement has been duly executed and
delivered by the Company and, assuming due authorization, execution and delivery
of this Agreement by the Purchaser, is a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, subject,
as to enforcement, to (i) applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereinafter in effect affecting creditors’
rights generally and (ii) general principles of equity.

2.3 Consents and Approvals. Assuming the accuracy of the representations and
warranties of the Purchaser set forth in Section 3 hereof, no filing with, or
authorization, approval,

 

2



--------------------------------------------------------------------------------

consent, license, order, registration, qualification or decree of, any court or
any federal, state, local or other governmental or regulatory authority, agency
or body, court or arbitrator (each, a “Governmental Authority”) or third party
is necessary or required by or with respect to the Company for the execution by
the Company of this Agreement, the performance by the Company of its obligations
under this Agreement or the consummation by the Company of the Transactions.

2.4 No Conflict. None of the execution, delivery or performance by the Company
of this Agreement nor the consummation by the Company of the Transactions will
conflict with, violate, constitute a breach of or a default under or pursuant to
(i) the Company’s or its subsidiaries’ organizational documents, (ii) any bond,
debenture, note, loan or other evidence of indebtedness, indenture, mortgage,
deed of trust, lease or any other agreement or instrument (collectively,
“Applicable Contracts”) to which the Company or any of its subsidiaries is a
party or by which it is bound, or (iii) any federal, state or local law, or any
judgment, decree, rule, regulation, order, writ, determination, award or
injunction (collectively, “Applicable Law”) binding upon the Company or its
subsidiaries, except in the case of clauses (ii) and (iii) as would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, condition (financial or otherwise), operations,
assets or liabilities of the Company and its subsidiaries, taken as a whole, or
enjoin, prevent or materially delay the consummation of the Transactions by the
Company (collectively, a “Material Adverse Effect”).

2.5 No Proceedings. There is no action, claim, suit, demand, hearing, notice of
violation or deficiency, or proceeding pending or, to the Company’s knowledge,
threatened against the Company or any of its subsidiaries by Governmental
Authorities or any third party that would be reasonably likely, individually or
in the aggregate, to enjoin, prevent or materially delay the consummation by the
Company of the Transactions.

2.6 No Solicitation; No Integration. Neither the Company nor any of its
subsidiaries, nor any person acting on its or their behalf, (i) has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Shares, (ii) has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under any circumstances
that would require registration of the Shares under the Securities Act or
(iii) other than the Sale and the Exchange, has issued any securities which
would be integrated with the sale of the Shares to the Purchaser for purposes of
the Securities Act or of any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Company are
listed or designated, nor will the Company or any of its subsidiaries or
affiliates take any action or steps that would require registration of any of
the Shares under the Securities Act or cause the offering of the Shares to be
integrated with other offerings (other than any integration of the Sale and the
Exchange). Assuming the accuracy of the representations and warranties of the
Purchaser in Section 3 of this Agreement, the offer and sale of the Shares by
the Company to the Purchaser pursuant to this Agreement will be exempt from the
registration requirements of the Securities Act.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Company as follows:

3.1 Authority. The Purchaser has the requisite legal capacity and authority to
execute and deliver this Agreement, to perform its obligations under this
Agreement and to consummate the Transactions. This Agreement has been duly
executed and delivered by the Purchaser and, assuming due authorization,
execution and delivery of this Agreement by the Company, is a valid and binding

 

3



--------------------------------------------------------------------------------

obligation of the Purchaser and is enforceable by the Company against the
Purchaser in accordance with its terms, subject, as to enforcement, to
(i) applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws now or hereinafter in effect affecting creditors’ rights generally and
(ii) general principles of equity.

3.2 Consents and Approvals. No filing with, or authorization, approval, consent,
license, order, registration, qualification or decree of, any Governmental
Authority or third party is necessary or required by or with respect to the
Purchaser for the execution by the Purchaser of this Agreement, the performance
by the Purchaser of his obligations under this Agreement or the consummation by
the Purchaser of the Transactions.

3.3 No Conflict. None of the execution, delivery or performance by the Purchaser
of this Agreement nor the consummation by the Purchaser of the Transactions will
conflict with, violate, constitute a breach of or a default under or pursuant to
(i) any Applicable Contracts to which the Purchaser is a party or by which he is
bound, or (ii) any Applicable Law binding upon the Purchaser.

3.4 No Proceedings. There is no action, claim, suit, demand, hearing, notice of
violation or deficiency, or proceeding pending or, to the Purchaser’s knowledge,
threatened against the Purchaser by Governmental Authorities or any third party
that would be reasonably likely, individually or in the aggregate, to enjoin,
prevent or materially delay the consummation by the Purchaser of the
Transactions.

3.5 Investment Representations.

(a) The Purchaser (i) is the sole beneficial owner of the Promissory Notes and
holds the Promissory Notes free and clear of all Liens and the Promissory Notes
represent all of the promissory notes or other loans owed by the Company or any
of its subsidiaries to the Purchaser, (ii) is an “accredited investor” as
defined in Rule 501(a) under the Securities Act, (iii) has not entered into and
is not aware of (A) any agreements, arrangements or understandings with any
third parties (written or oral) relating to the purchase, holding or disposition
of any Shares or any other third party investment (debt or equity) in the
Company, and (B) any agreements, arrangements or understandings, or any
information relating to the Company that is not known by the Company’s Board of
Directors and Audit Committee, in each case other than as publicly disclosed as
of the date of this Agreement, (iv) acknowledges that the issuance of the Shares
has not been, and will not be, registered under the Securities Act or under any
state securities laws, (v) is acquiring the Shares pursuant to an exemption from
registration under the Securities Act solely for investment with no present
intention to distribute any of the Shares to any person, (vi) will not sell or
otherwise dispose of any of the Shares, except in compliance with the
registration requirements of the Securities Act and any other applicable
securities laws or pursuant to an applicable exemption therefrom, (vii) has such
knowledge and experience in financial and business matters and in investments of
this type that he is capable of evaluating the merits and risks of his
investment in the Shares and of making an informed investment decision and has
so evaluated the merits and risks of such investment and without reliance upon
the Company made his own analysis and decision to consummate the Transactions,
(viii) is able to bear the economic risk of an investment in the Shares and is
able to afford a complete loss of such investment, (ix) is knowledgeable with
respect to the Company and its condition (financial and otherwise), results of
operations, businesses, properties, plans and prospects and has had a reasonable
opportunity to ask questions of the Company and its representatives, and the
Company or its representatives have answered to the satisfaction of the
Purchaser all inquiries that the Purchaser has put to it, (x) has not received,
nor has anyone acting on the Purchaser’s behalf received, any commission or
remuneration directly or indirectly in connection with or in order to solicit or
facilitate the Exchange, and (xi) confirms and agrees with the calculations of
the principal amount and accrued interest on the Promissory Notes set forth on
Annex A hereto and the number of Closing Note Shares and Conditional Note
Shares.

 

4



--------------------------------------------------------------------------------

(b) The Purchaser understands that nothing in this Agreement or any other
materials presented to the Purchaser in connection with the purchase and sale of
the Shares constitutes legal, tax or investment advice. The Purchaser has
consulted such legal, tax and investment advisors as he, in his sole discretion,
has deemed to be necessary or appropriate in connection with his purchase of the
Shares, and he relies solely on such advisors and not on any statements or
representations of the Company or any of the Company’s agents or representatives
with respect to such legal, tax and investment consequences. The Purchaser
understands that he, and not the Company, shall be responsible for his own tax
liability that may arise as a result of the Transactions.

 

SECTION 4. COVENANTS

4.1 Reservation of Closing Note Shares. The Company shall reserve the Closing
Note Shares for issuance until the earlier of the consummation of the Closing
and the termination of this Agreement.

4.2 Issuance of Conditional Note Shares; Reservation of Conditional Note Shares.

(a) The Company shall reserve the Conditional Note Shares for issuance until the
earlier of the issuance of the Conditional Note Shares and the termination of
this Agreement.

(b) Within five business days after the time the Issuance Condition is
satisfied, or if such Issuance Condition is a Change of Control, simultaneously
with the satisfaction of the Issuance Condition, the Company shall issue the
Conditional Shares to the Purchaser and shall deliver or cause to be delivered
to the Purchaser a stock certificate or certificates evidencing the Conditional
Note Shares, with the legends required by Section 6.2 hereof, such stock
certificate(s) to be in the denomination(s) and issued in the name(s) specified
to the Company by the Purchaser; provided that no temporary restraining order,
preliminary or permanent injunction or other judgment or order issued by any
Governmental Entity and no Applicable Law shall be in effect enjoining, making
illegal or otherwise prohibiting the issuance of the Conditional Note Shares.

(c) As used in this Agreement, “Issuance Condition” shall mean the occurrence of
one of the following events on or before the third anniversary of the Closing
(the “Issuance Condition Outside Date”):

(i) the Per Share Market Value of the Common Stock for any 30 consecutive
Trading Day period exceeds $3.50 per share; or

(ii) the occurrence of a Change of Control.

(d) As used in this Agreement, the following terms shall have the following
respective meanings:

(i) “Change of Control” means the occurrence of any of the following:

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company and its

 

5



--------------------------------------------------------------------------------

subsidiaries taken as a whole to any person (including any “person” (as that
term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended) other than a Permitted Holder or to the Company or any of its
subsidiaries or any holding company which owns 100% of the capital stock of the
Company that is at the time entitled to vote in the election of the Board of
Directors of the Company (“Voting Stock”); or

(2) the consummation of any other transaction (including, without limitation,
any merger, consolidation or otherwise), the result of which is that any person
or group becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
more than 50% of the Voting Stock of the Company, measured by voting power
rather than number of shares, other than beneficial ownership by a person or
group that is a Permitted Holder or any holding company which owns 100% of the
Voting Stock of the Company (so long as no Change of Control would otherwise
have occurred in respect of the Voting Stock of such holding company).

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Voting Stock subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

(ii) “Per Share Market Value” means on any particular date (a) the last sale
price per share of the Common Stock on such date on the NYSE Amex or another
registered national stock exchange on which the Common Stock is then listed, or
if there is no such price on such date, then the closing bid price or last sale
price, as applicable, on such exchange or quotation system on the date nearest
preceding such date, or (b) if the Common Stock is not listed then on the NYSE
Amex or any registered national stock exchange, the closing bid price or last
sale price, as applicable, for a share of Common Stock in the over-the-counter
market, as reported by the OTC Bulletin Board or by the National Quotation
Bureau Incorporated (or similar organization or agency succeeding to its
functions of reporting prices) at the close of business on such date, or (c) if
the Common Stock is not then reported by the OTC Bulletin Board or the National
Quotation Bureau Incorporated (or similar organization or agency succeeding to
its functions of reporting prices), then the average of the “Pink Sheet” quotes
for the five (5) Trading Days preceding such date of determination, or (d) if
the Common Stock is not then publicly traded the fair market value of a share of
Common Stock, as determined by the Board of Directors of the Company acting in
good faith, assuming a willing buyer and a willing seller, provided that no
minority or illiquidity discount shall be taken into account and no
consideration shall be given to any restrictions on transfer, or to the
existence or absence of, or any limitations on, voting rights; provided, that
all determinations of the Per Share Market Value shall be appropriately adjusted
for any stock dividends, stock splits or other similar transactions during such
period.

(iii) “Permitted Holder” means any of the following or any combination thereof:
(i) Dov Charney, (ii) the spouse or a family member, estate or heir of Dov
Charney, (iii) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or persons beneficially holding an
80% or more controlling interest (or beneficial interest, in the case of a
trust) of which consist of Dov Charney and/or such other persons referred to in
clause (ii) above or any combination thereof, (iv) Lion Capital LLP or any of
its affiliates, or (v) any group controlled individually or collectively by one
or more Permitted Holders.

 

6



--------------------------------------------------------------------------------

(iv) “Trading Day” means (a) a day on which the Common Stock is traded on the
NYSE Amex, or (b) if the Common Stock is not traded on the NYSE Amex, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
the OTC Bulletin Board or by the National Quotation Bureau Incorporated (or any
similar organization or agency succeeding its functions of reporting prices);
provided, however, that in the event that the Common Stock is not listed or
quoted as set forth in (a) or (b) hereof, then Trading Day shall mean any day
except Saturday, Sunday and any day which shall be a legal holiday or a day on
which banking institutions in the State of New York are authorized or required
by law or other government action to close.

4.3 Release and Acknowledgment.

(a) Upon the Closing, the Purchaser waives and releases, to the fullest extent
permitted by law, any and all claims and causes of action he has or may have
against the Company and its affiliates, controlling persons, officers,
directors, employees, representatives and agents, based upon, relating to or
arising out of the Promissory Notes.

(b) Upon the Closing, the Company waives and releases, to the fullest extent
permitted by law, any and all claims and causes of action it has or may have
against the Purchaser based upon, relating to or arising out of the Promissory
Notes.

(c) The Purchaser acknowledges and agrees that the Purchaser’s receipt of the
Closing Note Shares and the Company’s conditional obligation in Section 4.2
hereof to issue the Conditional Note Shares, if any (if required to be issued
pursuant to Section 4.2), shall satisfy in full all obligations of the Company
and its subsidiaries under the Promissory Notes.

 

SECTION 5. CONDITIONS TO CLOSING

5.1 Conditions to the Purchaser’s Obligations. The obligations of the Purchaser
to consummate the Closing shall be subject to the satisfaction, or waiver by the
Purchaser, of each of the following conditions:

(a) Closing Deliveries. The Company shall have made, or caused to be made,
delivery to the Purchaser of the items required to be delivered to the Purchaser
pursuant to Section 1.4(a).

(b) No Injunctions or Illegality. No temporary restraining order, preliminary or
permanent injunction or other judgment or order issued by any Governmental
Entity and no Applicable Law shall be in effect enjoining, making illegal or
otherwise prohibiting the consummation of the Transactions to be consummated at
the Closing.

(c) Representations and Warranties. The representations and warranties of the
Company set forth in this Agreement shall be true and correct in all material
respects (disregarding all qualifications or limitations as to materiality or a
Material Adverse Effect) as of the date of this Agreement and as of the Closing
Date as though made on and as of the Closing Date.

(d) Performance of Obligations of Company. The Company shall have performed in
all material respects all agreements and covenants required to be performed by
it under this Agreement prior to the Closing Date.

 

7



--------------------------------------------------------------------------------

5.2 Conditions to the Company’s Obligations. The obligations of the Company to
consummate the Closing shall be subject to the satisfaction, or waiver by the
Company, of each of the following conditions:

(a) Closing Deliveries. The Purchaser shall have made, or caused to be made,
delivery to the Company of the items required to be delivered to the Company
pursuant to Section 1.4(b).

(b) No Injunctions or Illegality. No temporary restraining order, preliminary or
permanent injunction or other judgment or order issued by any Governmental
Entity and no Applicable Law shall be in effect enjoining, making illegal or
otherwise prohibiting the consummation of the Transactions to be consummated at
the Closing.

(c) Representations and Warranties. The representations and warranties of the
Purchaser set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date.

(d) Performance of Obligations of the Purchaser. The Purchaser shall have
performed in all material respects all agreements and covenants required to be
performed by it under this Agreement prior to the Closing Date.

 

SECTION 6. RESTRICTIONS ON TRANSFER OF SHARES

6.1 Restrictions on Transferability. The Shares may not be offered, sold or
otherwise transferred except in compliance with the registration requirements of
the Securities Act and any other applicable securities laws, or pursuant to an
exemption therefrom, and in each case in compliance with the terms of this
Agreement and the restrictions set forth in the text of the restrictive legend
required to be included on the Shares pursuant to Section 6.2 hereof. The
Company shall be entitled to give stop transfer orders to its transfer agent
with respect to the Shares in order to enforce the foregoing restrictions.

Restrictive Legend. Each certificate representing the Shares shall contain a
legend substantially to the following effect (in addition to any legends
required under applicable securities laws).

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE DIRECTLY OR INDIRECTLY OFFERED, SOLD, TRANSFERRED, ENCUMBERED, ASSIGNED
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS, OR (B) AN APPLICABLE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, INCLUDING RULE 144, SUBJECT
TO THE COMPANY’S AND THE TRANSFER AGENT’S RIGHT PRIOR TO ANY SUCH OFFER, SALE,
TRANSFER, ENCUMBRANCE, ASSIGNMENT OR OTHER DISPOSITION TO REQUIRE THE DELIVERY
OF AN OPINION OF COUNSEL, CERTIFICATIONS AND/OR OTHER INFORMATION SATISFACTORY
TO EACH OF THEM.

 

8



--------------------------------------------------------------------------------

SECTION 7. TERMINATION

7.1 Termination by the Purchaser or the Company. This Agreement may be
terminated prior to the Closing:

(a) by the mutual written consent of the Purchaser and the Company;

(b) by the Company (i) upon the failure of the Purchaser to perform or comply in
all material respects with any of his covenants or agreements contained in this
Agreement which are to be performed or complied with by the Purchaser on or
prior to the Closing Date, (ii) if any representation or warranty of the
Purchaser contained in this Agreement shall not have been true and correct in
all material respects as of the time at which such was made, or (iii) if the
Closing has not occurred within five business days after the date of this
Agreement; or

(c) by the Purchaser (i) upon the failure of the Company to perform or comply in
all material respects with any of its covenants or agreements contained in this
Agreement which are to be performed or complied with by the Company on or prior
to the Closing Date, (ii) if any representation or warranty of the Company
contained in this Agreement shall not have been true and correct in all material
respects (disregarding all qualifications or limitations as to materiality or a
Material Adverse Effect) as of the time at which such was made, or (iii) if the
Closing has not occurred within five business days after the date of this
Agreement.

7.2 Automatic Termination. This Agreement shall terminate automatically, without
any action of the Company or the Purchaser being required, on the Issuance
Condition Outside Date.

 

SECTION 8. MISCELLANEOUS

8.1 Survival of Representations and Warranties. All representations, warranties,
covenants and agreements (except covenants and agreements which are expressly
required to be performed and are performed in full on or before the Closing
Date) contained in this Agreement, other than the covenants contained in
Sections 4.2 and 4.3 hereof, shall terminate as of the earlier of (i) the
termination of this Agreement pursuant to Section 7 and (ii) the Closing. The
covenants contained in Section 4.2 hereof shall terminate as of the earlier of
(i) the termination of this Agreement pursuant to Section 7, and (ii) the
issuance of the Conditional Note Shares. Section 4.3 shall survive the Closing
and remain in full force and effect indefinitely if the Closing occurs.

8.2 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed sufficiently given and served for all purposes (a) when
personally delivered or given by machine-confirmed facsimile, (b) one business
day after a writing is delivered to a national overnight courier service or
(c) three business days after a writing is deposited in the United States mail,
first class postage or other charges prepaid and registered, return receipt
requested, in each case, addressed as set forth on the signature page hereto (or
at such other address for a party as shall be specified by like notice).

8.3 Amendments and Waivers. No modifications or amendments to, or waivers of,
any provision of this Agreement may be made, except pursuant to a document
signed by the Company and the Purchaser.

8.4 Interpretation. When a reference is made in this Agreement to Sections,
paragraphs, clauses or Annexes, such reference shall be to a Section, paragraph,
clause or Annex to this

 

9



--------------------------------------------------------------------------------

Agreement unless otherwise indicated. The words “include,” “includes,” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.” The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. This Agreement has been negotiated by the
respective parties hereto and their attorneys and the language hereof will not
be construed for or against any party. The phrases “the date of this Agreement,”
“the date hereof,” and terms of similar import, unless the context otherwise
requires, shall be deemed to refer to March 24, 2011. The words “hereof,”
“herein,” “herewith,” “hereby” and “hereunder” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

8.5 Fee and Expenses. Each party to this Agreement shall pay all costs and
expenses incurred by it in connection with the execution and delivery of this
Agreement and the transactions contemplated hereby, including fees of legal
counsel.

8.6 Further Assurances. Each party to this Agreement shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such agreements, certificates, instruments and documents
as the other party hereto may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

8.7 No Third-Party Beneficiaries. No person or entity not a party to this
Agreement shall be deemed to be a third-party beneficiary hereunder or entitled
to any rights hereunder.

8.8 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the successors of each of the parties hereto.
Notwithstanding the foregoing, neither the Purchaser nor the Company shall
assign or delegate any of its rights or obligations under this Agreement without
the prior written consent of the other.

8.9 Entire Agreement. This Agreement and all other documents required to be
delivered pursuant hereto constitute the entire agreement among the parties with
respect to the subject matter hereof and supersede all prior documents,
agreements and understandings, both written and verbal, among the parties with
respect to the subject matter hereof and the transactions contemplated hereby.

8.10 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, then, if possible, such
illegal, invalid or unenforceable provision will be modified to such extent as
is necessary to comply with such present or future laws and such modification
shall not affect any other provision hereof; provided that if such provision may
not be so modified, such illegality, invalidity or unenforceability will not
affect any other provision, but this Agreement will be reformed, construed and
enforced as if such invalid, illegal or unenforceable provision had never been
contained herein.

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF DELAWARE.

 

10



--------------------------------------------------------------------------------

8.12 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to each of the other parties, it being understood that all parties
need not sign the same counterpart.

(signature page follows)

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

AMERICAN APPAREL, INC.

By:

 

        /s/ Glenn A. Weinman

  Name:   Glenn A. Weinman   Title:  

Senior Vice President, General Counsel and Secretary

 

Address:

747 Warehouse Street

Los Angeles, CA 90021

Facsimile: (213) 488-0334

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, CA 90071

Attention: Jeffrey H. Cohen and David C. Eisman

Fax No.: (213) 621-5288 and (213) 621-5381

    /s/ Dov Charney

Dov Charney

 

Address:

c/o American Apparel, Inc.

747 Warehouse Street

Los Angeles, CA 90021

 

with a copy to:

 

O’Melveny & Myers LLP

 

400 South Hope Street

Los Angeles, CA 90071

Attention: John Laco

Fax No.: (213) 430-6407

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Annex A

Promissory Notes

 

1. Promissory Note, dated March 13, 2009 (amending and restating the Promissory
Note dated February 10, 2009), issued by American Apparel (USA) LLC in the
initial principal amount of $4,000,000 (the “4M Note”)

 

2. Promissory Note, dated March 13, 2009 (amending and restating the Promissory
Note dated December 19, 2008), issued by American Apparel (USA) LLC in the
initial principal amount of $2,500,000 (the “2.5M Note” and, together with the
$4M Note, the “United States Notes”)

 

3. Promissory Note, dated December 11, 2007, issued by American Apparel Canada
Wholesale Inc. in the initial principal amount of CAD$2,200,000 (the “Canada
Note”)

As of March 24, 2011, (i) an aggregate of $3,693,367, including principal and
accrued and unpaid interest (to but not including March 24, 2011), will be
outstanding on the United States Notes, and (ii) an aggregate of $994,379,
including principal and accrued and unpaid interest (to but not including
March 24, 2011) and converted into United States Dollars at the applicable
conversion rate on March 23, 2011, is outstanding on the Canada Note.

 

A-1